DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	This office action is in response to Applicant’s communication of December 12, 2019.
Priority Date: December 12, 2019.
IDS Date: December 12, 2019 has been considered.
Status of Office Action: NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Under Step 2A, Prong One, Claim 1 recites, in part, A system for mapping payout information, the system comprising: generate a story selection module programmed to present a user with at least one story scenario, with the story scenario including a story having a story outline with a plurality of story conditions, and each of the story conditions includes a plurality of selectable story options; and generate an insurance payout module programmed to present the user with an estimated insurance payout based upon the selectable story options and an insurance plan available for selection by the user. These limitations are directed to concepts of organizing human activity, specifically, commercial and legal interactions. Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, claim 1 recites the following additional elements: such as a story “selection module” and an “insurance payout module”. The generic computer component(s) are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer environment.  Specification paragraphs [0030-0032] additionally discusses the one or more processing units can be physical products comprising one or more integrated circuits, one or more separate microprocessors, ASIC, and the network interface includes well-known network interfaces (Ethernet, token-ring, fiber optic…) and the external component interface can be USC, Thunderbolt, lightning, serial or parallel port, or another type of interface that enables 
Under Step 2B, the claim is evaluated to determine whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element or combination of additional elements, adds an inventive concept to the claim. The additional elements in claim 1 include “selection module” and an “insurance payout module”. As stated in Step 2A, the additional elements are at best the equivalent of merely adding the words “apply it” to the judicial exception. The module information is also an additional element, merely used as an insignificant extra-solution activity that maps back to other sensitive information that conducts the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(g), “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);”. Therefore, even when considered in combination, these additional elements do not provide an inventive concept and claim 1 is not eligible.
Claims 5 is dependent from Claim 1, and includes additional elements of a dropdown menu. However, per step 2B, this element is merely applies the computer technology into the abstract idea. Similar arguments can be made for claims 14 and 19. Given the above reasons, generic computing components such using a dropdown menu associated with a reporting a potential claim is not an abstract idea.
Independent process Claim 9 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are 
Claims 11-17 are dependent from Claim 9, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11-17 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with a method for constructing a hypothetical insurance claim is not an inventive concept.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Here, the specification at [0027] states “memory 220 can include a computer readable storage medium. The computer storage medium can be a device or article of manufacture that stores data and/or computer-executable instructions. The memory 220 can include volatile and nonvolatile, transitory and non-transitory, removable and non-removable devices or articles of manufacture implemented in any method or technology for storage of information, such as computer readable instructions, data structures, 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Therefore, these claims as well as the other dependent claims of claim 1 are not patent eligible. Similar arguments can be made regarding independent claims 9, and 18 and their dependent claims 1-20. Therefore, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colley et al. (US 2019/0304024 A1) in view of Sengupta et al. (US 2015/0220577 A1). Hereinafter known as Colley and Sengupta respectively.
With respect to claim 1 and 15, A system for mapping payout information, the system comprising (Colley, [0009] teaches  a method of presenting to a user a ranking of available medical insurance options comprising the steps of providing a processor for storing historical data regarding available medical insurance policies and for calculating estimated future medical insurance costs, administratively inputting and storing in the processor information regarding medical and prescription drug costs by event and condition, by percentile and service type and by geographic location, and administratively inputting and storing in the processor group-specific data regarding benefit design data. Next, a user inputs into the processor the user-estimated medical needs.): 
a processor (Colley, [0009]); 
and system memory including instruction which, when executed by the processor, cause the system to (Colley, [0153] teaches The present invention can also be embodied in the form of program code, for example, whether stored in a storage medium, loaded into and/or executed by a machine, or transmitted over some transmission medium, such as over electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention. When implemented on a general-purpose processor, the program code segments combine with the processor to provide a unique device that operates analogously to specific logic circuits.): 
and generate an insurance payout module programmed to present the user with an estimated insurance payout based upon the selectable story options and an insurance plan available for selection by the user (Colley, [0162] teaches  FIG. 5G 
However, Colley does not teach
generate a story selection module programmed to present a user with at least one story scenario, with the story scenario including a story having a story outline with a plurality of story conditions, and each of the story conditions includes a plurality of selectable story options;
Sengupta does teach
generate a story selection module programmed to present a user with at least one story scenario, with the story scenario including a story having a story outline with a plurality of story conditions, and each of the story conditions includes a plurality of selectable story options (Sengupta, [0025] teaches FIGS. 3A-3E are screen shots illustrating the evolution of a story (an analysis project), according to some embodiments., [0121] teaches FIGS. 3A-3B, a user can start a new analysis/project (e.g., via user interface element 310), called a Story, or access any previous Stories (e.g., via user interface element 315). When a user selects the `Create a New Story` button (UI element 310, FIG. 3A) on the home page (FIG. 3A), the Select a Data Set page (FIG. 3B) is displayed. On the Select a Data Set page (FIG. 3B), the user can access his stories (UI element 320), access his data sets (UI element 325), upload his data file (UI element 330), use an existing data set (UI element 335), or connect to remote servers with data (UI 
 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and methods tool processes a range of information to calculate and present a single value score comparison of available health insurance options  as taught above by Colley and implement a method for collecting structured feedback involves having users select each word in a sentence from a drop-down of possible words as taught by Sengupta to provide a system that allows hypothesis testing leverages structured feedback from untrained humans to enhance the analysis of data to find actionable insights and patterns (Sengupta, [0006]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to model hypothetical scenario with the motivation being to improve the medical insurance application to prevent human error and bias (Sengupta, [0009]).

With respect to Claim 5 and 14, Colley in view of Sengupta teach the method of claim 1. However, Colley does not teach wherein the selectable story options are presented in a dropdown menu associated with each respective story condition.
Sengupta does teach
wherein the selectable story options are presented in a dropdown menu associated with each respective story condition (Sengupta, [0075] teaches One method for collecting structured 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and methods tool processes a range of information to calculate and present a single value score comparison of available health insurance options  as taught above by Colley and implement a method for collecting structured feedback involves having users select each word in a sentence from a drop-down of possible words as taught by Sengupta to execute the motivation as mentioned in claim 1.
With respect to claim 6 and 15, Colley in view of Sengupta teach the method of claim 1. Colley teaches wherein the story conditions are related to a type of insurance and a type of injury (Colley, [0084] teaches The value of a plan's catastrophic protection 10 is a function of one benefit design attribute: the out-of-pocket maximum. The net benefit 15 (as described above) reflects a most-likely scenario, based on user responses to the four questions (who is covered, general propensity to consume, events, and conditions). However, a crucial function of insurance (classically, the main function of insurance) is to protect against unforeseen, random events. A person who rarely or never sees a doctor, takes no medications, and anticipates no events or conditions, still might have in the coming year a catastrophic injury or newly presenting illness that would necessitate services costing hundreds of thousands of dollars. In the most-likely case, this person would receive no benefit from spending more in premium for a "richer" plan (i.e. one 
With respect to Claim 7 and 16, Colley in view Sengupta teach the method of claim 9. Colley further teaches wherein the story conditions are related to a type of insurance, a type of injury, and a type of medical services provided (Colley, [0084]).
With respect to Claim 8, Colley in view of Sengupta teach the method of claim 1. Colley further teaches wherein the story conditions are further related to for what proceeds from an insurance payout will be used (Colley, [0084]).
With respect to Claim 9 and 17, Colley in view Sengupta teaches the method of claim 9. Colley further teaches wherein the insurance payout module is further programmed to include two or more interfaces, which each interface relating to a type of insurance coverage offered for the user (Colley, [0155] teaches FIGS. 5A-5G illustrate an example of the user experience by showing an example of user interfaces in a hypothetical user plan. For the simplicity and brevity preferred by most users, ordinal display of Value Scores is front and center in the results. However, more inquisitive users electively can uncover detail behind the rankings and scores. The user experience is summarized by the following sequence of exemplary "screenshots":).

With respect to Claim 18, Colley in view of Sengupta teach
A tangible computer-readable medium encoding instructions for causing a computing device to: 
present a user with at least one story scenario (Colley, [0084] teaches The value of a plan's catastrophic protection 10 is a function of one benefit design attribute: the out-of-pocket maximum. The net benefit 15 (as described above) reflects a most-likely 
receive a selection of one or more of the selectable story options (Colley, [0008-0009]); 
and generate an estimated insurance payout based upon the selectable story options and information associated with an insurance plan available for selection by the user (Colley, [0084]).
However, Colley does not teach
provide the story scenario with a story outline with a plurality of story conditions, with each of the story conditions includes a plurality of selectable story options;
Sengupta does teach
provide the story scenario with a story outline with a plurality of story conditions, with each of the story conditions includes a plurality of selectable story options (Sengupta, [0025] teaches FIGS. 3A-3E are screen shots illustrating the evolution of a story (an analysis project), according to some embodiments., [0121] teaches FIGS. 3A-3B, a user can start a new analysis/project (e.g., via user interface element 310), called a Story, or access any previous Stories (e.g., via user interface element 315). When a user 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and methods tool processes a range of information to calculate and present a single value score comparison of available health insurance options  as taught above by Colley and implement a method for collecting structured feedback involves having users select each word in a sentence from a drop-down of possible words as taught by Sengupta to execute the motivation as mentioned in claim 1.


With respect to Claim 19, Colley in view Sengupta teaches the method of claim 18. However, Colley does not teach further encoding instructions for causing the computing device to present the selectable story options in a dropdown menu associated with each respective story condition (Sengupta, [0075]).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and methods tool processes a range of information to calculate and present a single value score comparison of available health insurance options  as taught above by Colley and implement a method for 

With respect to Claim 20, Colley in view Sengupta teaches the method of claim 18. Colley further teaches wherein the story conditions are related to a type of insurance and a type of injury (Colley, [0084]).
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Colley in view of Sengupta in further view of Hecht et al. (US 11049184 B1). Hereinafter known as Colley, Sengupta, and Hecht respectively.

With respect to Claim 2 and 11, Colley in view of Sengupta teach the method of claim 1. However Colley in view of Spector does not teach wherein the system memory includes further instructions which, when executed by the processor, cause the system to generate an identification module programmed to received identification information from the user, wherein the identification information is used to identify the user.
Hecht does tech
wherein the system memory includes further instructions which, when executed by the processor, cause the system to generate an identification module programmed to received identification information from the user, wherein the identification information is used to identify the user (Hecht, c.3 l.14-35 teaches Beneficially and as an additional layer of security, the authorization request may serve as an identification process to confirm the identity of the insured. In some arrangements, the authorization request may be tailored to the specific claim 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system for patient claims where the outcome is the amount paid or the length of stay or whether the patient was readmitted, while the other variables may include demographics of the patient (age, gender, etc.), facility/hospital visited, diagnosis, treatment, primary physician, date of visit, etc  as taught above by Colley in view of Sengupta and implement a method for processing multi-party insurance claim payouts as taught by Hecht to provide a system for a claim payment circuit structured to receive an insurance claim payment request regarding a physical multiple party check based on an insurance claim regarding an insured entity (Hecht, c.1 l.50-64), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to model hypothetical 
With respect to Claim 3 and 12, Colley in view of Sengupta in further view of Hecht teach the method of claim 2. Colley further teaches  wherein the system memory includes further instructions which, when executed by the processor, cause the system to select one or more specific insurance plans based upon the user's identity (Colley, [0009] teaches a method of presenting to a user a ranking of available medical insurance options comprising the steps of providing a processor for storing historical data regarding available medical insurance policies and for calculating estimated future medical insurance costs, administratively inputting and storing in the processor information regarding medical and prescription drug costs by event and condition, by percentile and service type and by geographic location, and administratively inputting and storing in the processor group-specific data regarding benefit design data. Next, a user inputs into the processor the user-estimated medical needs. The processor then calculates an estimated cost of goods and services to be consumed by the user, an estimated out-of-pocket cost to the user, and a net benefit to the user, and using the net benefit calculation plus other quality-of -coverage attributes, then calculating and presenting to the user value scores with respect to each medical insurance option available to the user in the group-specific plan. The value scores may be characterized as a single relative value score. The user-estimated medical needs input by the user may not include user-level medical or prescription drug claim data. The net benefit calculation may be the net of two positives including monetary value of covered services and 
With respect to Claim 4 and 13, Colley in view of Sengupta in further view of Hecht teach the method of claim 3. Colley further teaches wherein the insurance plans are offered to the user as an employee of a company (Colley, [0015] teaches The decision-support tool described herein is unique in several ways. The average user experience is between 3 and 4 minutes, which encourages very high use rates. In entirely optional/voluntary settings (i.e. use not required to enroll), more than half of employees offered the decision-support tool will use the tool to its end (receipt of plan rankings, value scores, and recommendations). For multi-person contracts (e.g. family coverage), the user answers questions on a whole-family basis, while other systems typically require member-by-member entries).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID ESTEBAN BERROA/            Examiner, Art Unit 3697                                                                                                                                                                                            
/CHRISTINE M BEHNCKE/            Supervisory Patent Examiner, Art Unit 3697